Title: The American Peace Commissioners to the President of Congress, 10 September 1783
From: American Peace Commissioners
To: President of Congress,Boudinot, Elias


          Sir,
            Passy, 10th: Septr. 1783.
          On the third Instant, Definitive Treaties were concluded, between all the late belligerent Powers, except the Dutch, who the Day before settled and signed Preliminary Articles of Peace with Britain.
          We most sincerely & cordially congratulate Congress and our Country in general, on this happy Event, and we hope that the same kind Providence which has led us thro’ a vigorous War, to an honorable Peace, will enable us to make a wise & moderate Use of that inestimable Blessing.
          We have committed a Duplicate Original of the Treaty to the Care of Mr. Thaxter, who will go immediately to L’Orient, whence he will sail in the French Packet to New-York. That Gentleman left America with Mr. Adams as his Private Secretary, and his Conduct having been perfectly satisfactory to that Minister, we join in recommending him to the Attention of Congress. We have orderd Mr. Grand to pay him one hundred and thirty Louis d’ors, on account of the reasonable Expences to be incurr’d by his Mission to Congress, and his Journey from thence to his Family at Hingham in the Massachusetts Bay. For the Disposition of the Money he is to account.
          The Definitive Treaty being in the Terms of the Provisional Articles, and not comprehending any of the Objects of our subsequent Negociations, it is proper that we give a summary Account of them.
          When Mr Hartley arrived here he brought with him only a set of Instructions signed by the King. We objected to proceeding with him until he should have a Commission in Form. This occasioned some Delay—a proper Commission was however transmitted to him, a Copy of which was shortly after sent to Mr. Livingston.
          We having been instructed to obtain if possible an Article for a Direct Trade to the West Indies, made to Mr. Hartley the Proposition No 1.
          He approved of it greatly and recommended it to his Court, but they declined assenting to it.
          Mr Hartley then made us the Proposition No 2. but on being asked whether he was authorized to sign it, in Case we agreed to it, he answer’d in the Negative. We therefore thought it improper to proceed to the Consideration of it until after he should have obtained the Consent of his Court to it. We also desired to be informed whether his Court would or would not comprehend Ireland in their Stipulations with us.
          The British Cabinet would not adopt Mr Hartley’s Propositions but their Letters to him were calculated to inspire us with Expectations, that as nothing but particular local Circumstances, which would probably not be of long duration, restrained them from preferring the most liberal System of Commerce with us, the Ministry would take the earliest Opportunity of gratifying their own Wishes as well as ours, on that Subject.—
          Mr Hartley then made us the Proposition No 3. At this Time we were informed that Letters for us had arrived in France from Philada.. We expected to receive Instructions in them, and told Mr. Hartley that this Expectation induced us to post pone giving him an Answer for a few Days.
          The Vessel by which we had expected these Letters, it seems had not brought any for us. But at that Time Information arrived from America, that our Ports were all opened to British Vessels. Mr Hartley thereupon did not think himself at Liberty to proceed, until after he should communicate that Intelligence to his Court and receive their further Instructions.
          Those further Instructions never came, and thus our Endeavours as to commercial Regulations, proved fruitless. We had many Conferences & recd long Memorials from Mr Hartley on the Subject; but his Zeal for Systems friendly to us, constantly exceeded his Authority to concert and agree to them.
          During the long Interval of his expecting Instructions, for his Expectations were permitted to exist almost to the last, we proceeded to make & receive Propositions for perfecting the definitive Treaty. Details of all the Amendments, Alterations, Objections, Exceptions &ca. which occurr’d in the Course of these Discussions would be Voluminous. We finally agreed that he should send to his Court, the Project or Draft of a Treaty No 4. He did so, but after much Time, and when pressed by France, who insisted that we should all conclude together, He was instructed to sign a Definitive Treaty in the Terms of the Provisional Articles.
          Whether the British Court meant to avoid a Definitive Treaty with us, thro’ a vain Hope from the exagerated Accounts of Divisions among our People, and Want of Authority in Congress, that some Revolution might soon happen in their Favour, or whether their dilatory Conduct was caused by the Strife of the two opposite and nearly equal Parties in the Cabinet, is hard to decide.—
          Your Excellency will observe, that the Treaty was signed at Paris, & not at Versailles. Mr Hartley’s Letter No. 5, & our Answer No 6. will explain this. His Objections, and indeed our Proceedings in general, were communicated to the French Minister, who was content that we should acquiesce, but desired that we would appoint the signing early in the Morning, and give him an Account of it at Versailles by Express, for that he would not proceed to sign on the Part of France, ’till he was sure that our Business was done.
          The Day after the Signature of the Treaty, Mr. Hartley wrote us a congratulatory Letter No 7. to which we returned the Answer No. 8.—
          He is gone to England, and expects soon to return—which, for our Parts we think uncertain. We have taken Care to speak to him in strong Terms, on the Subject of the Evacuation of New-York, and the other important Subjects proper to be mentioned to him.— We think we may rely on his doing every thing in his Power to influence his Court, to do what they ought to do, but it does not appear that they have as yet formed any settled System for their Conduct relative to the United States.— We cannot but think that the late & present Aspect of Affairs in America has had, and continues to have, an unfavourable Influence, not only in Britain but throughout Europe.—
          In whatever Light the article respecting the Tories may be view’d in America, it is consider’d in Europe as very humiliating, to Britain, and therefore as being one which we ought in Honour to perform and fulfil with the most scrupulous Regard to good Faith, & in a manner least Offensive to the Feelings of the King & Court of G. Britain, who upon that Point are extremely tender.
          The unseasonable & unnecessary Resolves of various Towns on this Subject, the actual Expulsion of Tories from some Places, and the avow’d Implacability of almost all who have published their Sentiments about the Matter, are Circumstances which are construed, not only to the Prejudice of our national Magnanimity and good-Faith, but also to the Prejudice of our Government.
          Popular Committees are consider’d here as with us, in the Light of Substitutes to Constitutional Government, and as being only necessary in the Interval between the Removal of the former and the Establishment of the present.
          The Constitutions of the different States have been translated & published, and Pains have been taken to lead Europe to believe, that the American States not only made their own Laws, but obey’d them. But the continuance of popular Assemblies conven’d expressly to deliberate on Matters proper only for the Cognizance of the different Legislatures & Officers of Government, and their proceeding not only to ordain, but to enforce their Resolutions, has exceedingly lessen’d the Dignity of the States in the Eyes of these Nations.
          To this we may also add, that the Situation of the Army, the Reluctance of the People to pay Taxes, and the Circumstances under which Congress removed from Philadelphia, have diminish’d the Admiration in which the People of America were held among the Nations of Europe, & somewhat abated their Ardor for forming Connections with us, before our Affairs acquire a greater Degree of order & Consistance.—
          Permit us to observe, that in our Opinion the Recommendation of Congress, promised in the 5th: Article, should immediately be made in the Terms of it and published; and that the States should be requested to take it into Consideration as soon as the Evacuation by the Enemy shall be compleated. It is also much to be wished that the Legislatures may not involve all the Tories in Banishment and Ruin, but that such Discriminations may be made, as to entitle the Decisions to the Approbation of disinterested Men, and dispassionate Posterity.—
          On the 7th: Inst. we received your Excellency’s Letter of the 16th: June. last, covering a Resolution of Congress of the 1st May directing a Commission to us for making a Treaty of Commerce &ca. with G. Britain. This Intelligence arrived very oportunely to prevent the Anti-American Party from ascribing any Delays on our Part to Motives of Resentment in England to that Country. Great Britain will send a Minister to Congress as soon as Congress shall send a Minister to Britain, & we think much Good might result from that Measure.
          The Information of Mr Dumas, that we encouraged the Idea of entering into Engagements with the Dutch to defend the Freedom of Trade, was not well founded.— Our Sentiments on that Subject exactly correspond with those of Congress; nor did we even think or pretend that we had Authority to adopt any such Measures.
          We have Reason to think that the Emperor and Russia, & other Commercial Nations, are ready to make Treaties of Commerce with the United States. Perhaps it might not be improper for Congress to direct that their Disposition on the Subject, be communicated to those Courts, & thereby prepare the Way for such Treaties.
          The Emperor of Morrocco has manifested a very friendly Disposition towards us: He expects and is ready to receive, a Minister from us, and as he may either change his Mind, or may be succeeded by a Prince differently disposed, a Treaty with him may be of Importance. Our Trade to the Mediterranean will not be inconsiderable, and the Friendship of Morrocco, Algiers, Tunis & Tripoli, may become very interesting, in case the Russians should succeed in their Endeavours to Navigate freely into it by Constantinople.
          Much we think will depend on the Success of our Negociations with England. If she should be prevailed upon to agree to a liberal System of Commerce, France & perhaps some other Nations, will follow her Example; but if she should prefer an exclusive monopolizing Plan, it is probable that her Neighbours will continue to adhere to their favorite Restrictions.—
          Were it certain that the United States, could be brought to act as a Nation, and would jointly and fairly conduct their Commerce on Principles of exact Reciprocity with all Nations, we think it probable that Britain would make extensive Concessions.— but on the Contrary, while the Prospect of Disunion in our Councils, or want of Power and Energy in our Executive Departments exist, they will not be apprehensive of Retaliation, and consequently lose their principal Motive to Liberality. Unless with respect to all foreign Nations and Transactions, we uniformly act as an entire united Nation, faithfully executing and obeying the Constitutional Acts of Congress on those Subjects, we shall soon find ourselves in the Situation in which all Europe wishes to see us, Vizt. as unimportant Consumers of her Manufactures & Productions, and as useful Labourers to furnish her with raw Materials.—
          We beg leave to assure Congress that we shall apply our best Endeavours to execute this new Commission to their Satisfaction, & shall punctually obey such Instructions as they may be pleased to give us relative to it.— Unless Congress should have nominated a Secretary to that Commission, we shall consider ourselves at Liberty to appoint One; and as we are satisfied with the Conduct of Mr Franklin, the Secretary to our late Commission, we propose to appoint him, leaving it to Congress to make him such Compensation for his Services as they may Judge proper.
          Count de Vergennes communicated to us a Proposition (Viz No 9 herewith inclosed) for explaining the 2d & 3d Articles of our Treaty with France, in a manner different from the Sense in which we understand them. This being a Matter in which we had no Right to interfere, we have not express’d any Opinion about it to the Court.
          With great Respect, / We have the honor to be, / Sir, / Your Excellency’s / most obedient & / most humble Serts:
          John Adams.
            B Franklin
            John Jay
        